*87ON MOTION FOR REHEARING
Urging in his motion for rehearing that we erred in overruling his points of error, Bishop notes his difference with our evidential summary in four respects. He enumerates that: 1) his first claim was for injuries to the body in general; 2) in his pre-trial deposition he also answered, “Well, I have always had trouble with my back hurting ever since the accident, my lower back;” 3) in Dr. Garland’s testimony, he also stated, “I have no reason not to believe Mr. Bishop and he tells me that it [the back hurting] is dated back actually to the time of the injury;” and that 4) the witness Carver also gave testimony that Bishop said at times, the number of which Carver could not answer, “about his back bothering him.” In the interest of accuracy and fairness to Bishop, we add these items to our evidential summary.
The appellate record has been reconsidered in the light of the motion for rehearing. After reconsideration, we are not persuaded to depart from our original opinion.
The motion for rehearing is overruled.